       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 1 of 24




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


IOU CENTRAL, INC. d/b/a IOU
FINANCIAL, INC.,

       Plaintiff,                            CIVIL ACTION FILE
                                             NO. 1:20-CV-2675-MHC
V.




ALEXANDER L. KRYCHEV,
SUZANA GOMEZ VIANNA, ANNA
M. WILEWKSI-TURON,
WOJCIECH WILEWSKI, AS
TRUSTEES OF THE WILEWSKI
WOJCIECH TRUST, and CSA
NUTRITION, INC.,

       Defendants.



                                      ORDER

      This case comes before the Court on Plaintiff IOU Central, Inc. d/b/a IOU

Financial, Inc. ("IOLT)'s Motion for Final Default Judgment Against Defendants

Krychev, Gomez-Vianna, and CSA ("Mot. for Default J.") [Doc. 20].


I. BACKGROUND

      On January 3, 2020, IOU filed an Amended Complaint [Doc. 8] in the

United States District Court for the Middle District of Georgia asserting claims for

declaratory judgment (Count I), breach ofinstmments (Count II), breach of
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 2 of 24




fiduciary duty and conversion (Count III), quantum memit/unjust enrichment

(Count IV), money had and received (Count V), equitable lien/equitable mortgage

(Count VI), constructive tmst (Count VII), and attorney's fees (Count VIII) against

Defendants. Defendants CSA Nutrition, Inc. ("CSA"), Alexander Krychev


("Krychev"), and Suzana Gomez Vianna ("Vianna") were served with the


Amended Complaint on January 15, 2020. See Returns of Service [Docs. 13-15].1


      CSA, Krychev, and Vianna did not appear, file an answer, or otherwise


respond to the Complaint [Doc. 1] or the Amended Complaint. On February 6,

2020, IOU filed its Application for Clerk's Entries of Default Against Defendants

Krychev, Vianna, and CSA [Doc. 16], and the Clerk entered default against

Krychev, Vianna, and CSA on February 7, 2020. On April 3, 2020, IOU filed its

Motion for Default Judgment. On May 14, 2020, the United States District Court

for the Middle District of Georgia issued an order [Doc. 22] transferring the case to

this Court.2 No party has responded to the Motion for Default Judgment.




1 No proof that the other Defendants, Anna M. Wilewski-Turon and Wojciech
Wilewski, as tmstees of the Wilewski Wojciech Trust, were served appears on the
docket. In its Motion for Default Judgment, IOU withdraws its claims as to these
two Defendants. Mot. for Default J. at 6, 20. Accordingly, all claims against them
are DISMISSED.

 Out of an abundance of caution, after this case was transferred, this Court
directed the Clerk to mail copies of the transfer order and Plaintiffs Motion for
Default Judgment to Krychev, Gomez-Vianna at the address listed in the Returns

                                          2
        Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 3 of 24




II. LEGAL STANDARD

       If a defendant fails to plead or otherwise defend a lawsuit within the time

required by Federal Rule of Civil Procedure 12(a)(l)(A), upon motion, the clerk

must enter default against the defendant pursuant to Federal Rule of Civil

Procedure 5 5 (a). A default constitutes admission of all well-pleaded factual

allegations contained in the complaint, but is not considered an admission of facts

that are not well-pleaded or conclusions of law. Cotton v. Mass. Mut. Life Ins.


Co., 402 F.3d 1267, 1278 (11th Cir. 2005). "A motion for the Court's entry of

judgment by default is not granted as a matter of right, and in fact is judicially

disfavored. That is why [Rule] 55(b)(2) vests the Court with judicial discretion in

determining whether the judgment should be entered." Patray v. Nw. PubPg, Inc.,


931 F. Supp. 865,868 (S.D. Ga. 1996) (internal footnote and citation omitted).

The United States Court of Appeals for the Eleventh Circuit has instructed that

"[e]ntry of judgment by default is a drastic remedy which should be used only in

extreme situations" and that courts "must respect the usual preference that cases be


heard on the merits rather than resorting to sanctions that deprive a litigant of his




of Service, and to CSA at the addresses of its registered agent and corporate
officers as listed in the database of the Nevada Secretary of State. Sep.30, 2020,
Order [Doc. 29]. No responses were received from any of those parties.
          Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 4 of 24




day in court." Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309,


1316-17 (11th Cir. 2002) (quoting Wahl v. Mclver, 773 F.2d 1169, 1174 (11th Cir.

1985)).

      A default judgment may be entered by the court only if the well-pleaded

factual allegations of the complaint, which are deemed admitted by reason of

default, provide a sufficient legal basis for such entry. Nishimatsu Constr. Co. v.


Hous. Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)3 (internal footnote omitted)

("The defendant is not held to admit facts that are not well-pleaded or to admit

conclusions of law. In short, despite occasional statements to the contrary, a


default is not treated as an absolute confession by the defendant of his liability and

of the plaintiffs right to recover."). "The court must therefore examine the


sufficiency of plaintiff s allegations to determine whether plaintiff is entitled to an

entry of judgment by default." Fidelity & Deposit Co. ofMd. v. Williams, 699 F.

Supp. 897, 899 (N.D. Ga. 1988).

      The Supreme Court has explained that the pleading standard of Rule 8 of the

Federal Rules of Civil Procedure




3 In Banner v. City ofPrichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh
Circuit Court of Appeals adopted as binding precedent all decisions of the former
Fifth Circuit issued before October 1,1981.
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 5 of 24




      does not require detailed factual allegations, but it demands more than
      an unadomed, the-defendant-unlawfully-harmed-me accusation. A
      pleading that offers labels and conclusions or a formulaic recitation of
      the elements of a cause of action will not do. Nor does a complaint
      suffice if it tenders naked assertions devoid of further factual
      enhancement.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotations omitted).

      Under most circumstances . . . applying Twomblv4/IqbaPs pleading
      standards in the default judgment is wholly consistent with
      Nishimatsu's 'well-pleaded allegations of fact' standard, and thus in
      determining whether a party was entitled to default judgment, the Court
      would apply Nishimatsu's 'well-pleaded allegations of fact' in light of
      Twombly/IqbaPs plausibility gloss.

Functional Prods. Trading, S.A. v. JITC, LLC, No. L12-CV-0355-WSD, 2014 WL


3749213, at * 17 (N.D. Ga. July 29, 2014) (adopting Report and Recommendation)

(listing recent unreported decisions within this circuit finding Iqbal relevant to the

default judgment inquiry).

III. DISCUSSION

      The Court finds that Defendants have not responded to the Amended

Complaint within the time allowed by Rule 12 of the Federal Rules of Civil


Procedure. The Clerk appropriately made an entry of default as provided by Rule

55(a) of the Federal Rules of Civil Procedure. A default judgment may be entered




4 Bell Ati. Corp. v. Twomblv, 550 U.S. 544 (2007).
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 6 of 24




by the Court only if the well-pleaded factual allegations of the complaint, which

are deemed admitted by reason of the default, provide a sufficient legal basis for

such entry. Nishimatsu, 515 F.2d at 1206.


      A. Factual Basis for Entry of Default

      The well-pleaded allegations in lOU's Amended Complaint are deemed


admitted by reason of default, and show as follows:

      On May 5, 2014, non-party Mark Burke ("Burke") applied on lOLTs website

for a commercial loan (the "Loan") for CSA on behalf of CSA, Krychev, and

Vianna. Am. Compl. ^ 7. The Loan was allegedly for the expansion ofCSA's


dietary product line, to launch an advertising campaign to support a new dietary


supplement known as "Podium Gold." Id. Burke, Krychev, and Vianna were


CSA's owners/officers and knew of, consented to, benefited from, and ratified


Burke's application for the Loan. Id. ^ 7-8.


      On May 30, 2014, Burke electronically executed on lOU's website a


Promissory Note [Doc. 20-2] on behalf of CSA for the principal sum of

$100,000.00 with a loan guaranty fee of $9,630.00. Id, If 10. The Promissory Note

includes a security agreement by which Burke and CSA, as recipients of the Loan

funds, encumbered their real and personal property as collateral for the Loan. Id.
        Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 7 of 24




^11. Burke also executed on lOU's website a Personal Guaranty Agreement


("Guaranty") [Doc. 20-3] unconditionally guaranteeing the Promissory Note and

its security agreement. Id ^ 12. Burke executed on lOU's website an electronic


debit agreement [Doc. 20-4] authorizing electronic Loan payments from CSA's

account and approved disbursement of the Loan funds;5 CSA, Burke, Krychev,


and Vianna received the Loan funds by wire transfer from lOU's bank account to


their bank account. Id, ^ 14-16.6




5 Krychev and Vianna are domiciled in California. Am. Compl. ^ 2. The
Amended Complaint does not appear to allege any relevant contacts between these
individuals and Georgia, other than their agent Burke applying for the Loan via
lOU's website. However, a party waives the defense of lack of personal
jurisdiction by failing to make a motion under Federal Rule of Civil Procedure 12
or including it in a responsive pleading. FED. R. Civ. P. 12(h)(l)(B) (referencing
FED. R. Civ. P. 12(b)(2). "A party does not, however, waive its defense for lack of
personal jurisdiction simply by failing to appear and thus defaulting, even if the
party received proper service of the action. While it is preferred that a party
engage the litigation process by making an appearance for the limited purpose of
challenging the court's jurisdiction, a defendant is always free to ignore the judicial
proceedings, risk a default judgment, and then challenge that judgment on
jurisdictional grounds in a collateral proceeding." Baragona v. Kuwait & Gulf
Link Transp. Co, 691 F. Supp. 2d 1351, 1360 (N.D. Ga. 2009) (alteration
accepted).

6 The Promissory Note and Guaranty both contain a mandatory arbitration
provision. Promissory Note § 13; Guaranty § 10. Although the United States
Court of Appeals for the Eleventh Circuit has not addressed the issue, other Circuit
Courts of Appeals and at least two other district courts within this Circuit have
found that a party's default in particular circumstances waives its right to
arbitration. See Baker & Taylor, Inc. v. AlphaCraze.Com Corp., 602 F.3d 486,
492 (2d Cir. 2010) (citations omitted); General Star Nat. Ins. Co. v. Administratia
                                           7
        Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 8 of 24




      Shortly after their receipt of the Loan funds, CSA, Burke, Krychev, and

Vianna breached the Loan instruments and then disposed ofCSA's assets,


rendering CSA insolvent. Id ^ 18. Burke was the agent ofCSA, Krychev, and

Vianna, who did not disclose to IOU their considerable prior debt and did not

intend to or could not repay the Loan. Id. ^ 19-20. CSA, Krychev, and Vianna,


through Burke, made false representations to and failed to disclose material facts to

IOU, including that they lacked the intent or ability to repay the loan and intended

to close CSA and dispose of its assets. Id. ^ 22. IOU relied upon Burke's, CSA's,


Krychev's, and Vianna's misrepresentations and believed them to be honest and


accurate. 1(1^23. IOU provided the Loan funds to CSA, Krychev, and Vianna

with the expectation of repayment. IcL ^ 28. CSA, Krychev, and Vianna breached




Asisurarilor de Stat, 289 F.3d 434, 438 (6th Cir. 2002) (citations omitted);
Menorah Ins. Co., Ltd. v. INX Reinsurance Corp, 72 F.3d 218, 223 (1st Cir. 1995);
Reliabill Sols., LLC v. Nova Vitae Treatment Ctrs. Inc., No. 19-25133-Civ-Scola,
2020 WL 3410754, at *1 n.l (S.D. Fla. June 22, 2020); Camber Corp. v. Viatech,
Inc., No. 5:16-cv-484-MHH, 2017 WL 6406483, at *3-4 (N.D. Ala. Dec. 15,
2017). The Court notes that the Eleventh Circuit Court of Appeals has affirmed
the district court's grant of a motion to set aside default and compel arbitration.
See Sherrard v. Macy's System and Tech. Inc., 724 F. App'x 736, 740 (11th Cir.
2018). However, no such motion is before the Court at this time. Thus, the Court
finds that the arbitration provisions in the Promissory Note and Guaranty do not
preclude granting default judgment against Defendants.


                                           8
        Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 9 of 24




the Loan instruments, did not make payments, violated the Loan terms, and are in


default on the Loan. Id. ^ 26.


      The Amended Complaint alleges that CSA, Krychev, and Vianna are jointly

and severally liable for the Loan because, inter alia, they constitute a joint


enterprise and acted as each other's agents, they operate as a partnership, and


Krychev and Vianna operated CSA as their alter-ego and disregarded it as a

separate entity. Id ^ 21. It also alleges that the Loan instmments attach to all of

CSA's, Krychev's, and Vianna's property and assets, including the parcel at 3559


Shadow Creek Drive, Danville, CA 94506, owned by Krychev and Vianna. Id. ^


24.


      B. Legal Basis for Default Judgment

             1. Declaratory and Equitable Relief (Count I)

      In Count I of the Amended Complaint, IOU requests that the Court declare

that CSA, Krychev, and Vianna are jointly liable for the Loan instruments or,


alternatively, award damages against CSA, Krychev, and Vianna. Am. Compl.


1HJ 44-45. In its Motion for Default Judgment, IOU withdraws its damages claim

and requests that the Court declare that CSA, Krychev, and Vianna are jointly

liable for the Loan and reform the Loan instruments to reflect a senior secured


interest on their property. Mot. for Default J. at 13.
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 10 of 24




      Burke executed the Loan instruments on behalf of CSA. Am. Compl.


H^ 10, 12. Pursuant to the Promissory Note, CSA granted to IOU a security

interest m:


      The following property that [CSA] now owns or shall hereafter acquire
      or create: (1) any and all amounts owing to [CSA] now or in the future
      from any merchant processor(s) processing charges made by customers
      of [CSA] via credit card or debit card transactions [;] and (2) all other
      tangible and intangible personal property, including, but not limited to:
      (a) inventory, (b) equipment, (c) investment property, including
      certificated and uncertificated securities, securities accounts, security
      entitlements, commodity contracts and commodity accounts, (d)
      instmments, including promissory notes, (e) chattel paper, including
      tangible chattel paper and electronic chattel paper, (f) documents,
      (g) letter of credit rights, (h) accounts, including health care insurance
      receivables, (i) deposit accounts, (j) general intangibles, including
      payment intangibles and software, and (k) as-extracted collateral as
      such terms may from time to time be defined in the Uniform
      Commercial Code. The collateral includes all accessions, attachments,
      accessories, parts, supplies and replacements for the collateral, all
      products, proceeds and collections thereof and all records and data
      relation thereto.


Promissory Note H 20. "Under Georgia law, a mortgage is created when a property


owner uses that property as security for his debt to another. Because a mortgage


merely grants a lien against the property, as opposed to passing title to the same,


'[n]o particular form is necessary to constitute a mortgage."' Baxter v. Bayview


Loan Servicing, LLC, 301 Ga. App. 577, 582 (2009) (quoting O.C.G.A.

§ 44-14-31) (other citations omitted). Thus, by its default, CSA has admitted that

IOU has a mortgage on CSA's property as defined in the Promissory Note.

                                          10
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 11 of 24




      IOU also requests that the Court reform the Promissory Note and declare

that Krychev and Vianna are jointly liable with IOU for the Loan instmments,

which IOU alleges created a security interest in Krychev's and Vianna's property.


Mot. for Default J. at 12.


      "Reformation as applied to a contract is a remedy cognizable in equity
      for the purpose of correcting an instmment so as to make it express the
      true intention of the parties, where from some cause, such as fraud,
      accident, or mistake, it does not express such intention. . . . Equity will
      reform a written instrument for the unilateral mistake of one party
      accompanied by fraud or inequitable conduct on behalf of the other
       )arty."



Cotton States Mut. Ins. Co. v. Woodruff, 215 Ga. App. 511,511-12 (1994)


(internal quotation marks and citations omitted, alteration accepted, emphasis


added). "A mistake relievable in equity is some unintentional act, omission, or


error arising from ignorance, surprise, imposition, or misplaced confidence."


O.C.G.A. § 23-2-21. IOU contends that Krychev and Vianna fraudulently induced


IOU to approve the Loan, and that IOU relied upon Krychev's and Vianna's


representations to approve the Loan. See Mot. for Default J. at 12-13.


      Krychev and Vianna made false representations to IOU through their agent

Burke; specifically, they failed to disclose their lack of ability to perform the Loan

instmments, concealed numerous undisclosed debts, and failed to disclose their


intent to close CSA and dispose of its assets to a foreign investor. Am. Compl.


                                           11
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 12 of 24




1^ 22, 36; see also I(L ^ 37, 39. However, the Amended Complaint does not assert

that IOU erroneously failed to make Krychev and Vianna parties to Loan

instruments. Rather, it states that IOU relied upon Krychev's and Vianna's


misrepresentations and omissions in approving the Loan and paying the Loan

funds to CSA. LL ^ 23, 38. In other words, lOU's "mistake" was approving the


Loan, not failing to make Krychev and Vianna co-borrowers. Reforming the


Promissory Note to make Krychev and Vianna co-borrowers with CSA would not


correct the Promissory Note to reflect the parties' true intentions. Accordingly, the


Court declines to reform the Loan instruments and to declare that CSA, Krychev,


and Vianna are jointly and severally liable for the Loan instruments.7




7 IOU requests that the Court "take judicial notice" of a motion for default
judgment granted in "an identical case," IOU Central Inc. v. ICAR Collision
Center, Inc., No. l:19-cv-4534-CC (N.D. Ga. Oct. 9, 2019) ("ICAR"). Mot. for
Default J. at 6. Courts may judicially notice only "an adjudicative fact." FED. R.
EVID. 201 (a). Thus, this Court "may take judicial notice of another court's order
for the limited purpose of recognizing the judicial act that the order represents or
the subject matter of the litigation and related filings." In re Delta Res., Inc., 54
F.3d 772, 725 (11th Cir. 1995) (internal quotation marks and citation omitted,
alteration accepted). Regardless, unlike the Amended Complaint in this case, the
complaint in ICAR alleged that the defendants were mistakenly omitted from the
loan instmments. See Compl. ^ 60, ICAR.


                                           12
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 13 of 24




             2. Breach of Instruments and Related Relief (Count II)

      In Count II of the Amended Complaint, IOU seeks a judgment against CSA,

Krychev, and Vianna jointly and severally for the unpaid Loan balance, interest,


attorney's fees, costs, and other charges. Am. Compl. ^ 52-53. "A promissory


note is an unconditional obligation, sufficient in itself to support a cause of action."


Brooks v. McCorkle, 174 Ga. App. 132, 132 (1985) (internal quotation marks and

citation omitted). As the holder of the Promissory Note, IOU is entitled to enforce

it. O.C.GA.g 11-3-301.


      CSA promised to pay IOU $100,000.00 (the Loan principal), plus interest

and fees. Promissory Note ^ 2. CSA breached the Promissory Note and is in


default on the Loan. I(L ^ 18, 26. Pursuant to the Promissory Note's acceleration


clause, when CSA defaulted, the following "became immediately due and

payable":


      (i) the whole of the Principal sum of this Note, (ii) Note Interest, Default
      Interest, Late Charges, and all other sums as provided for in this Note
      including the Loan Guarantee Fee, and (iii) all sums advanced and costs
      and expenses incurred by Lender in connection with this Loan,
      including attorneys' fees and any other costs incurred by Lender in
      enforcing Borrower's obligations under this Note.


Promissory Note ^11. Because CSA has admitted by virtue of its default that it

executed and breached the Promissory Note, and has offered no affirmative


defenses, IOU is entitled to a default judgment against CSA for the Loan principal,
                                           13
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 14 of 24




interest, attorney's fees, and costs. ]A; see Brooks, 174 Ga. App.at 132.


However, since the Court declines to reform the Promissory Note to make Krychev


and Vianna co-borrowers with CSA, IOU is not entitled to default judgment

against them for the Loan principal, interest, attorney's fees, and costs.


      lOU's Chief Operating Officer affirms that IOU is entitled a judgment in the


amount of $206,440.52, consisting of the following:


   • $104,543.72 in unpaid principal, including the $9,630.00 loan guaranty fee;

   • $82,452.20 in accrued pre-judgment interest at 14.99% per annum from June


      19, 2014 through March 31, 2020;


   • $ 18,699.60 in attorney' s fees (10% of the principal plus interest);

   • $45.00 in non-sufficient funds fees;


   • $400.00 in court filing fees; and


   • $300.00 in service of process fees.


Pl.'s Verification [Doc. 20-7] ^ 5 (citing Batch Invoice [Doc. 20-6] for service of

process fees). The Court finds that as a result ofCSA's default, pursuant to the


Promissory Note, IOU is entitled to this requested Loan principal, interest,


attorney's fees and costs. See Promissory Note ^ 2, 5, 9, 11.




                                           14
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 15 of 24




             3. Breach of Fiduciary Duty (Count III)

      In Count III of the Amended Complaint, IOU alleges that Krychev and

Vianna breached their fiduciary duties to IOU by misusing CSA's property, assets,

and proceeds after CSA's insolvency to benefit themselves, including by paying

themselves; satisfying personal debts; converting the property by selling the

Podium Gold product to an unidentified investor in Vienna, Austria; and causing

CSA's business and corporate status to collapse. Am. Compl. ^ 57. Under


Georgia law, the directors of an insolvent corporation are in a fiduciary


relationship to the corporation's creditors. Ga. Commercial Stores, Inc. v.


Forsman, 342 Ga. App. 542, 546 (2017) (citations omitted).

      [W] hen a corporation becomes insolvent its directors are bound to
      manage the remaining assets for the benefits of its creditors, and cannot
      in any manner use their powers for the purpose of obtaining a
      preference or advantage to themselves. Thus, corporate officers and
      directors may not give preference to existing debts which the
      corporation owed to other persons, and for which such officers and
      directors were primarily liable unless a preference or payment is made
      in the performance of an agreement entered into at or prior to the time
      when the liabilities to the creditors were incurred, or before the
      insolvency of the corporation.


U.S. Capital Funding VI, Ltd. v. Patterson Bankshares, Inc., 137 F. Supp. 3d 1340,


1375 (S.D. Ga. 2015) (internal quotation marks and citations omitted).

      If the managing officers and directors violate their fiduciary duty to the
      creditors of the insolvent corporation by making a preferential transfer
      of corporate assets to themselves, a creditor may bring an action against

                                          15
      Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 16 of 24




      the officers and directors seeking to set aside the transfer and recover
      the monies paid to them as impermissible preferences.


Ga. Commercial Stores, 342 Ga. App. at 547 (citations omitted).

      Krychev and Vianna disposed ofCSA's assets, rendering it insolvent. Am.


Compl. ^ 18, 55. As CSA's officers, they owed a fiduciary duty to IOU because

it was one ofCSA's creditors. See id. ^ 7-8, 56. They breached that fiduciary


duty by, inter alia, transferring CSA's assets to themselves and using CSA's assets


to pay personal debts. See id ^ 57. Thus, IOU is entitled "to set aside the

transfer and recover the monies paid to [Krychev and Vianna] as impermissible

preferences." Ga. Commercial Stores, 342 Ga. App. at 547.


      Where the interest is a security interest, the measure of damages is the
      lower of the value of the converted property or the outstanding amount
      of the debt. After all, if all or a portion of the debt has been paid after
      conversion, the secured creditor would not be entitled to recover the
      portion that has been paid; the outstanding balance of the debt provides
      the ceiling for any monetary recovery the secured creditor could
      receive.



William Goldberg & Co., Inc. v. Cohen, 219 Ga. App. 628, 641 (1995) (internal

quotation marks and citations omitted, alterations accepted, emphasis added). In


its Motion for Default Judgment, IOU "concludes the value of the money paid to

the individual Defendants from CSA after its insolvency and its converted property

are equal to its debt per Count II" and requests "compensatory, consequential,




                                          16
      Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 17 of 24




special [,] and nominal [] damages in Count III for the same amounts as and

subsumed into its damages in Count II." Mot. for Default J. at 16.


      It is axiomatic that these damages cannot be both "for the same amounts as"


and "subsumed by" the damages in Count II. See, e.g., Subsume, AM. HERITAGE


DICT. (5th ed. 2020). Regardless, the Court only awards damages against CSA and

not Krychev and Vianna in Count II. Furthermore, although IOU asserts that the

monies paid to "the individual Defendants" are equal to CSA's debt to IOU, the

Amended Complaint does not identify what monies were paid to Krychev and

Vianna after CSA's insolvency. IOU does not explain how it determined the

amount ofCSA's assets that were transferred to Krychev and Vianna.8 Thus, the


Court is unable to determine the appropriate amount of damages for Krychev's and


Vianna's breach of fiduciary duty.


             4. Quantum Meruit (Count IV)

      In Count IV of the Amended Complaint, IOU alleges that Krychev and

Vianna, through Burke, induced IOU to confer the Loan funds, are unjustly


enriched if not required to repay the Loan, and that IOU provided the funds




8 IOU also requests $40,000.00 in punitive damages, but the Court is unable to
determine if this is appropriate without an amount of actual damages. See
generally O.C.G.A. § 51-12-5.1.


                                         17
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 18 of 24




expecting repayment. Am. Compl. ^ 62, 64. "Ordinarily, when one renders


sendce or transfers property which is valuable to another, which the latter accepts,


a promise is implied to pay the reasonable value thereof." O.C.G.A. § 9-2-7.


      The essential elements of a claim of quantum memit are that the
      provider performed services valuable to the recipient that were
      requested by or knowingly accepted by the recipient, that the recipient's
      receipt of the services without compensating the provider would be
      unjust, and that the provider expected compensation at the time the
      services were performed.


Sitterli v. Csachi, 344 Ga. App. 671, 671 (2018) (internal quotation marks,

alteration, and citation omitted). Quantum meruit claims "are considered actions at


law." Alien v. Peachtree Airport Park Joint Venture, 231 Ga. App.549,550


(1998) (citations omitted).

      IOU conferred the valuable benefit of $100,000.00 in Loan funds upon

Krychev and Vianna through the Loan to CSA. Am. Compl. ^ 7-8,15-16, 62.


Krychev and Vianna induced IOU to issue the Loan, and IOU did so with the

expectation that it would be repaid. Id. ^ 27-28, 37, 68. IOU has not been fully

compensated for this benefit as CSA defaulted upon the Loan and it has not been

fully repaid. Id. ^ 18, 26. The Court finds that permitting Krychev and Vianna to

retain the benefit of the Loan funds without compensating IOU would be unjust.

      In the Amended Complaint, IOU demands judgment for the unpaid balance

of the Loan funds plus interest and costs. Id ^ 71. However, "[t]he measure of

                                         18
      Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 19 of 24




damages under quantum memit or unjust enrichment is based upon the benefit


conferred upon the recipient and not the cost to render the service or cost of the


goods." Hollifield v. Monte Vista Biblical Gardens, Inc., 251 Ga. App.124, 130-


31 (2001) (internal quotation marks and citations omitted). "Proof of the express

contract between the parties affords prima facie proof of the value of the services


rendered, and as such is properly received in evidence even when recovery is


sought upon quantum meruit and not upon the contract." G. Carbonara & Co. v.


Helms, 205 Ga. App. 547, 547 (1992) (internal quotation marks and citations

omitted). Nevertheless, "prejudgment interest cannot be awarded in a suit based


upon quantum meruit." Sosebee v. McCrimmon, 228 Ga. App. 705, 709 (1997)


(citation omitted). The Court finds that the value of the benefit conferred upon

Krychev and Vianna was the Loan principal. Thus, IOU is entitled to the unpaid

balance of the Loan funds, which is $104,543.72, including the $9,630.00 loan

guaranty fee, from Krychev and Vianna.


             5. Money Had and Received (Count V)

      In Count V of the Amended Complaint, IOU alleges that that Krychev and

Vianna, through Burke, wrongfully induced IOU to confer the Loan funds, should


not retain the funds and enrich themselves at lOU's expense, and that IOU is


entitled to the funds in good conscience and equity. Am. Compl. ^ 68-69. A


                                          19
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 20 of 24




claim for money had and received "is comprised of the following elements: a

person has received money of the other that in equity and good conscience he


should not be permitted to keep; demand for repayment has been made; and the

demand was refused." Femandez v. WebSingularity, Inc., 299 Ga. App. 11,13


(2009) (internal quotation marks and citation omitted). "Under this cause of

action, the fact that the money was received from a third person will not affect the

liability of the defendant, if, in equity and good conscience, he is not entitled to

hold it against the true owner." Time Ins. Co. v. Fulton-DeKalb Hosp. Auth., 211


Ga. App. 34, 35 (1993) (internal quotation marks and citations omitted). "An

action for money had and received is a legal action, founded upon the equitable


principle that no one ought to unjustly enrich himself at the expense of another,

and it is a substitute for an equity action." Cochran v. Ogletree, 244 Ga. App. 537,


539 (2000).

      Krychev and Vianna received money from IOU through the Loan funds.


Am. Compl. ^ 16, 28. The loan was for CSA's business purpose, expanding its


dietary product line. I(L ^ 7. After receiving the Loan funds, Krychev and Vianna

disposed ofCSA's assets and rendered CSA insolvent. IcL H 18. Krychev and


Vianna did not make Loan payments and are in default on the Loan. Id. ^ 26.


Under these circumstances, the Court finds that Krychev and Vianna in equity and


                                           20
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 21 of 24




good conscience should not be permitted to keep the Loan funds. IOU demanded

repayment of the Loan funds through Burke, and this demand was refused. Id.


D 70. Accordingly, IOU is entitled to recover the unpaid balance of the Loan funds

from Krychev and Vianna.


            6. Equitable Lien/Equitable Mortgage (Count VI)

      In Count VI of the Amended Complaint, IOU requests that the Court declare

and impose an equitable lien or equitable mortgage on Krychev's and Vianna's


property and assets. Am. Compl. ^ 76.


      A special lien on specific property may be decreed whenever the rules
      of equity require this remedy. One of those rules is that equitable relief
      is improper if the complainant has a remedy at law which is adequate,
      i.e., as practical and as efficient to the ends of justice and its prompt
      administration as the remedy in equity.


McArthur Elec., Inc. v. Cobb Cty. Sch. Dist, 281 Ga. 773, 774 (2007) (internal

quotations marks and citations omitted). "Equity will grant relief only where there

is no available adequate and complete remedy at law, and the availability of money


damages affords an adequate and complete remedy." McGlashan v. Snowden, 292


Ga. 450, 451 (2013) (internal quotation marks and citations omitted). Because

IOU can seek, and is entitled to, money damages against Krychev and Vianna,


supra parts III.B.3-5, an equitable lien or equitable mortgage would be improper.




                                         21
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 22 of 24




             7. Constructive Trust (Count VII)

      In Count VII of the Amended Complaint, IOU asserts that a constructive

trust to satisfy the Loan instruments is implied on Krychev's and Vianna's


property and assets. Am. Compl. ^ 80. "A constructive tmst is a tmst implied


whenever the circumstances are such that the person holding legal title to property,


either from fraud or otherwise, cannot enjoy the beneficial interest in the property


without violating some established principle of equity." O.C.G.A. § 53-12-132.


"[A] constructive tmst is a remedy created by a court in equity to prevent unjust


enrichment." Whiten v. Murray, 267 Ga. App. 417, 420 (2004) (internal quotation

marks and citation omitted); see also United States v. Shefton, 548 F.3d 1360,

1365 (11th Cir. 2008) (citation omitted) (stating that under Georgia law,

constructive trusts are "equitable remedies"). "[CJonstructive trusts are inherently


equitable in nature and that equitable relief is available only in the absence of an

adequate remedy at law." Mitsubishi Int'l Corp. v. Cardinal Textile Sales, Inc., 14


F.3d 1507, 1518 (11th Cir. 1994) (applying Georgia law). Because IOU has an

adequate remedy at law, a constructive trust would be improper.




                                          22
       Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 23 of 24




                8. Attorney's Fees (Count VIII)

       In Count VIII of the Amended Complaint, IOU asserts that CSA, Krychev,

and Vianna acted in bad faith and were stubbornly litigious and IOU is therefore

entitled to attorney's fees pursuant to O.C.G.A. § 13-6-11.9


       In Georgia, if a plaintiff in its original complaint puts the defendant on
       notice that it is seeking attorney fees and expenses under O.C.G.A.
       § 13-6-11 as part of the relief prayed for in the case, and if a default
      judgment is subsequently entered against the defendant for failing to
      answer the complaint, then the plaintiff is entitled to an award of
       attorney fees and expenses as a matter of law from the defendant having
       caused unnecessary trouble and expense.


Nat. Fire Ins. Co. of Hartford v. Thrasher Contractins, LLC, 142 F. Supp. 3d 1309,


1314-15 (N.D. Ga. 2015) (internal quotation marks omitted, alteration accepted)

(quoting Water's Edge Plantation Homeowner's Ass'n. Inc. v. Reliford, 315 Ga.


App. 618, 620 (2012)). Both the original Complaint [Doc. 1] and Amended

Complaint put Defendants on notice that IOU was seeking attorney's fees and

expenses against Krychev and Vianna under O.C.G.A. § 13-6-11. See Compl.


^ 80-83; Am. Compl. ^ 83-85. Thus, IOU is entitled to attorney's fees and


expenses against Krychev and Vianna. See Nat. Fire Ins. Co., 142 F. Supp. 3d




9 In its Motion for Default Judgment, IOU contends that it is entitled to this relief if
CSA, Krychev, and Vianna are not found liable for attorney's fees in Count II.
Mot. for Default J. at 20. Only CSA is liable for attorney's fees in Count II. Supra
part III.B.2.


                                           23
      Case 1:20-cv-02675-MHC Document 30 Filed 10/29/20 Page 24 of 24




at 1315.

IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Plaintiff IOU

Central, Inc. d/b/a IOU Financial, Inc.'s Motion for Final Default Judgment

Against Defendants Krychev, Gomez-Vianna, and CSA [Doc. 20] is GRANTED

IN PART and DENIED IN PART. The motion is GRANTED with respect to:

(1) Count II, against Defendant CSA Nutrition, Inc. only; (2) Counts III, IV, and

V; and (3) Count VIII, against Defendants Alexander Krychev and Suzana Gomez

Vianna only. In all other respects, the motion is DENIED.


      It is further ORDERED that all claims against Defendants Anna M.

Wilewski-Turon and Wojciech Wilewski, as Tmstees of the Wilewski Wojciech

Trust, are DISMISSED.

      It is further ORDERED that, within fourteen (14) days of the date of this

Order, Plaintiff file a supplemental brief detailing the total damages the Court

should award against Defendant CSA Nutrition, Inc. and Defendants Krychev and

Suzana Gomez Vianna.


      IT IS SO ORDERED this ^7_ day of October, 2020.


                                        MARK H. COHEN
                                        United States District Judge


                                          24
